DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 25 Apr. 2022 is acknowledged.  The traversal is on the ground(s) that Examiner did not identify the unique special technical feature in each group. This is not found persuasive because Examiner identified the technical feature in each group as “an air purifier comprising: a plurality of filters; a driving unit configured to individually move the plurality of filters; and controlling the driving unit so that at least one of the plurality of filters is disposed in an air passage in the air purifier according to an air state” (Restriction mailed 1 Mar. 2022 ¶12). The feature is not a special technical feature because it is taught by the prior art.
The requirement is still deemed proper and is therefore made FINAL.


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that uses a generic placeholder (unit) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a driving unit” in claim 1 which has sufficient structure of a driver.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the conversation message". There is insufficient antecedent basis for this limitation in the claim because “a conversation message” is recited twice previously and thus established two antecedent bases. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ja KR 100809093 published 3 Mar. 2008 as translated by EPO (hereafter Ja)

Regarding claim 1, Ja teaches an air purifier (Fig 1) comprising:
a plurality of filters (37 in Fig 4);
a driving unit (unit comprising 45) configured to individually move the plurality of filters (page 8 lines 343-368); and
a processor (controller, page 12 line 478 – page 13 line 1) configured to control the driving unit so that at least one of the plurality of filters is disposed in an air passage in the air purifier according to an air state (page 8 lines 290-315, air state of filter life).

Regarding claim 10, Ja teaches all the limitations of claim 1. Ja further teaches wherein the plurality of filters are capable of moving in an upward direction (into space 31) and a downward direction (into space 32), and wherein the driving unit is further configured to move remaining filters except the at least one filter, among the plurality of filters, in an upward direction by control of the processor (page 9 lines 343-368).

Regarding claim 12, Ja teaches all the limitations of claim 1. Ja further teaches a cyclone (13) configured to suck air (page 4 lines 147-end).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ja as applied to claim 1 above, and further in view of Kaku et al. JP 2012254239 published 27 Dec. 2012 as translated by EPO (hereafter Kaku).

Regarding claim 2, Ja teaches all the limitations of claim 1.
Ja does not teach a sensor configured to obtain a sensing value to identify the air state, wherein the sensor comprises at least one of a gas sensor, a dust sensor, and an environment sensor.
Kaku teaches an air purifier (Fig 1) comprising a plurality of filters (5) and a driving unit (50). Kaku further teaches a sensor (¶6) configured to obtain a sensing value to identify the air state, wherein the sensor comprises a gas sensor in order to detect the gas and select the proper filter (¶6) and deodorize a plurality of odors (¶5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air purifier of Ja (Fig 1) by incorporating the sensor and filters (¶6) of Kaku in order to detect the gas and select the proper filter (¶6) and deodorize a plurality of odors (¶5).

Regarding claim 3, Ja in view of Kaku teaches all the limitations of claim 2.
Ja does not teach wherein the processor is further configured to identify a type of a gas based on the sensing value of the sensor, and control the driving unit to dispose a filter, among the plurality of filters, that corresponds to the identified type of a gas on the air passage.
Kaku teaches wherein the processor is further configured to identify a type of a gas based on the sensing value of the sensor, and control the driving unit to dispose a filter, among the plurality of filters, that corresponds to the identified type of a gas on the air passage (¶6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air purifier of Ja (Fig 1) by incorporating the sensor and filters (¶6) of Kaku in order to identify a gas and dispose a filter based on the gas (¶6).
The modification would have resulted in wherein the processor is further configured to identify a type of a gas based on the sensing value of the sensor, and control the driving unit to dispose a filter, among the plurality of filters, that corresponds to the identified type of a gas on the air passage.

Regarding claim 4, Ja in view of Kaku teaches all the limitations of claim 3.
Ja does not teach wherein the plurality of filters comprise a harmful gas filter and a deodorizing filter, and wherein the processor is further configured to: based on the identified type of gas being a harmful gas, control the driving unit to dispose the harmful gas filter in the air passage and dispose the deodorizing filter outside the air passage, and based on the identified type of gas being a gas that generates odor and is not harmful, control the driving unit to dispose the deodorizing filter in the air passage, and dispose the harmful gas filter outside the air passage.
Kaku teaches wherein the plurality of filters comprise a harmful gas filter (52 in Fig 3, ammonia ¶14) and a deodorizing filter (54 in Fig 3, acetic acid ¶14), and wherein the processor is further configured to: based on the identified type of gas being a harmful gas, control the driving unit to dispose the harmful gas filter in the air passage and dispose the deodorizing filter outside the air passage, and based on the identified type of gas being a gas that generates odor and is not harmful, control the driving unit to dispose the deodorizing filter in the air passage, and dispose the harmful gas filter outside the air passage (¶14, ¶25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air purifier of Ja (Fig 1) by incorporating the harmful gas filter and deodorizing filter system (Fig 3) of Kaku in order to dispose the proper filter in the air passage (¶14, ¶25).


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ja as applied to claim 1 above, and further in view of Gesmar US 3,071,914 (hereafter Gesmar).

Regarding claims 2 and 5, Ja teaches all the limitations of claim 1. Ja further teaches wherein the plurality of filters comprise a plurality of dust filters (page 5 lines 174-199) where the filter should be replace when the life of the filter has elapsed (page 5 lines 174-199).
Ja does not teach:
a sensor configured to obtain a sensing value to identify the air state,
wherein the sensor comprises at least one of a gas sensor, a dust sensor, and an environment sensor
wherein the plurality of filters comprise a plurality of dust filters, and
wherein the processor is further configured to control the driving unit to dispose a dust filter, among the plurality of filters, in a number corresponding to a dust amount that is identified based on a sensing value of the dust sensor in the air passage.
Gesmar teaches an air purifier (Fig 1) comprising 
a sensor configured to obtain a sensing value to identify the air state (col 1 lines 26-51), and
wherein the sensor comprises an environment sensor in order to sense the filter condition (col 1 lines 26-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air purifier of Ja (Fig 1) by incorporating the sensor (col 1 lines 26-51) of Gesmar in order to sense the filter condition (col 1 lines 26-51).
The modification would have resulted in wherein the processor is further configured to control the driving unit to dispose a dust filter, among the plurality of filters, in a number (one) corresponding to a dust amount that is identified based on a sensing value of the dust sensor in the air passage.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ja as applied to claim 1 above, and further in view of Jin KR 20170031949 published 22 Mar. 2017 and filed 14 Sep. 2015 as translated by EPO (hereafter Jin).

Regarding claim 6, Ja teaches all the limitations of claim 1.
Ja does not teach wherein an inputter configured to receive a user input for selecting any one of a plurality of air purification modes, and wherein the processor is fm1her configured to control the driving unit according to an air purification mode that is selected through the inputter.
Jin teaches an air purifier (¶2) wherein an inputter (340) configured to receive a user input for selecting any one of a plurality of air purification modes, and wherein the processor is further configured to control the driving unit according to an air purification mode that is selected through the inputter (¶37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purifier (Fig 1) of Ja by incorporating the inputter (340) of Jin in order to allow user input (¶37).
The modification would have resulted in wherein an inputter configured to receive a user input for selecting any one of a plurality of air purification modes, and wherein the processor is further configured to control the driving unit according to an air purification mode that is selected through the inputter.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ja as applied to claim 1 above, and further in view of Kentaro JP2000262826 published 26 Sep. 2000 as translated by EPO (hereafter Kentaro).

Regarding claim 7, Ja teaches all the limitations of claim 1.
Ja does not teach wherein the plurality of filters are movable along a circular path within the air purifier, and the driving unit is further configured to dispose at least one filter among the plurality of filters at a position that is perpendicular to a direction in which air passes in the circular path by a control of the processor.
Kentaro teaches an air purifier (Fig 6) wherein the plurality of filters (3, 4 in Fig 6) are movable along a circular path (pivot at 10a) within the air purifier, and the driving unit is further configured to dispose at least one filter among the plurality of filters at a position that is perpendicular (as shown in Fig 6 where filter 4 is perpendicular) to a direction in which air passes in the circular path by a control of the processor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purifier (Fig 1) of Ja by incorporating the circular path (Fig 6) of Kentaro as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
The modification would have resulted in wherein the plurality of filters are movable along a circular path within the air purifier, and the driving unit is further configured to dispose at least one filter among the plurality of filters at a position that is perpendicular to a direction in which air passes in the circular path by a control of the processor.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ja as applied to claim 1 above, and further in view of “How to install a Curved Sliding Doors by Balcony Systems Solutions - www.Balconette.co.uk (W6-F)” balconette accessed at <https://www.youtube.com/watch?v=LiISgzMN5Rc> and published 21 Oct. 2011 (hereafter Balconette).

Regarding claims 7-8, Ja teaches all the limitations of claim 1.
Ja does not teach:
wherein the plurality of filters are movable along a circular path within the air purifier, and the driving unit is further configured to dispose at least one filter among the plurality of filters at a position that is perpendicular to a direction in which air passes in the circular path by a control of the processor;
wherein there is provided a plurality of circular paths through which the plurality of filters individually move, and the plurality of circular paths comprise a first circular path and a second circular path that surrounds the first circular path.
Balconette teaches a sliding system where a plurality of components are movable along a circular path, and the plurality of circular paths comprises a first circular path and a second circular path (3:05 through 3:30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purifier (Fig 1) of Ja by incorporating the circular path (3:05 through 3:30) of Balconette as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
The modification would have resulted in
wherein the plurality of filters are movable along a circular path within the air purifier, and the driving unit is further configured to dispose at least one filter among the plurality of filters at a position that is perpendicular to a direction in which air passes in the circular path by a control of the processor;
wherein there is provided a plurality of circular paths through which the plurality of filters individually move, and the plurality of circular paths comprise a first circular path and a second circular path that surrounds the first circular path.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ja as applied to claim 1 above, and further in view of Terlson et al. US 7,452,396 (hereafter Terlson).

Regarding claims 9, Ja teaches all the limitations of claim 1.
Ja does not teach wherein the plurality of filters are filters capable of being folded and unfolded, and the driving unit is further configured to unfold the at least one filter among the plurality of filters and fold remaining filters by control of the processor.
Terlson teaches an air purifier (Fig 1) wherein the filters is a filter capable of being folded and unfolded (Figs 1 and 16) in order to reduce filter volume (col 1 line 66 – col 2 line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purifier (Fig 1) of Ja by incorporating the folding of the Terlson filter (Figs 1 and 16) in order to reduce filter volume (col 1 line 66 – col 2 line 12).
The modification would have resulted in wherein the plurality of filters are filters capable of being folded and unfolded, and the driving unit is further configured to unfold the at least one filter among the plurality of filters and fold remaining filters by control of the processor.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ja as applied to claim 1 above.

Regarding claim 11, Ja teaches all the limitations of claim 1. Ja further teaches where proper filter function is necessary for proper air supply function (page 5 lines 174-199) and where the filters have a limited functional life (page 5 lines 174-199).
Ja does not teach wherein a memory configured to store information on history about each of the plurality of filters being disposed in the air passage, and wherein the processor is further configured to provide a user with a filter replacement notification based on the information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purifier (Fig 1) of Ja by incorporating a memory configured to store information on history about each of the plurality of filters being disposed in the air passage, and wherein the processor is further configured to provide a user with a filter replacement notification based on the information in order to ensure proper air supply function (page 5 lines 174-199).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ja as applied to claim 1 above, and further in view of Grohman et al. US 2010/0106312 (hereafter Grohman).

Regarding claims 13, Ja teaches all the limitations of claim 1.
Ja does not teach a communicator, and wherein the processor is further configured to: control the communicator to transmit a conversation message including state information of the air purifier to a message server, and based on a conversation message including control information being received from an electronic device that receives the conversation message through the message server, perform an air purification operation corresponding to the control information.
Grohman teaches a air handling system (¶2) comprising a communicator, and wherein the processor is further configured to: control the communicator to transmit a conversation message including state information of the air purifier to a message server, and based on a conversation message including control information being received from an electronic device that receives the conversation message through the message server, perform an air purification operation corresponding to the control information (¶158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purifier (Fig 1) of Ja by incorporating the communicator (¶158) of Grohman in order to send messages (¶158).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ja as applied to claim 1 above, and further in view of Cheung US 2013/0319251 (hereafter Cheung).

Regarding claims 9, Ja teaches all the limitations of claim 1.
Ja does not teach a microphone; and a speaker, wherein the processor is further configured to control the speaker to output a sound of a waveform to offset a waveform of a sound that is collected through the microphone.
Cheung teaches an air purifier (¶12) a microphone (16); and a speaker (20), wherein the processor is further configured to control the speaker to output a sound of a waveform to offset a waveform of a sound that is collected through the microphone (¶12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purifier (Fig 1) of Ja by incorporating the microphone (16) and speaker (20) of Cheung in order to allow noise cancellation (¶12-13).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776